DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 12/6/2021, amended claims 2-4, 6-7, 12-15, and 17-19 are acknowledged. Claims 2-21 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Sullivan (US Publication No. 2007/0106289 A1) (cited by Applicant), further in view of Werneth et al. (US Publication No. 2006/0106375 A1) (cited by Applicant) and Flaherty et al. (US Publication No. 2014/0012155 A1) (cited by Applicant).

	Regarding claim 2, O’Sullivan discloses a system for monitoring lumenal esophageal temperatures in a patient, comprising: 
a probe (112) having a fixed outer diameter (see Figures 1-2 and [0057]) and comprising a plurality of electrodes (70) and a plurality of temperature sensors to enable continuous monitoring of temperature along a length of an esophagus exposed to ablation energy during a cardiac ablation procedure (see [0062]-[0063]); 
a monitor (18); and 
a controller (34) in communication with the probe and the video monitor and configured to: 
receive signals from the plurality of electrodes and generate an electro-anatomic geometry of the esophagus therefrom (see [0027], [0037], and [0068]).
It is noted O’Sullivan does not specifically teach the monitor is a video monitor or the controller being configured to receive signals from the plurality of temperature sensors and generate a thermal map of the esophagus therefrom and output on the video monitor a combined graphical representation of the thermal map of the esophagus and the electro-anatomic geometry of the esophagus.  However, Werneth et al. teaches the monitor is a video monitor (see [0084]). Flaherty et al. teaches a 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Sullivan to include a monitor that is a video monitor, as disclosed in Werneth et al., so as to view the anatomic and thermal maps dynamically.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Sullivan to include a controller configured to receive signals from the plurality of temperature sensors and generate a thermal map of the esophagus therefrom and output on the video monitor a combined graphical representation of the thermal map of the esophagus and the electro-anatomic geometry of the esophagus, as disclosed in Flaherty et al., so as to provide information representing current temperature, an average of temperature over time, peak or maximum temperature over time, historic temperature information, and combinations of these (see Flaherty et al.: [0025]).
Regarding claim 3, Flaherty et al. teaches the thermal map is overlaid on the electro-anatomic geometry (see [0025], [0096], and [0104]).  

Regarding claim 5, O’Sullivan discloses at least a portion of a heart and at least a portion of the esophagus are displayed on the video monitor (see [0027], [0037], and [0068]). Werneth et al. teaches at least a portion of a heart and at least a portion of the esophagus are displayed on the video monitor (see Figures 2, 4, and 7a-b).
Regarding claim 6, Flaherty et al. teaches the controller is further configured to display on the video monitor a position of at least one of the plurality of temperatures sensors relative to the electro-anatomic geometry (see [0025], [0096], and [0104]).
Regarding claim 7, Werneth et al. teaches the controller is further configured to display on the video monitor a position of the probe relative to the electro-anatomic geometry (see Figures 2, 4, and 7a-b). Flaherty et al. teaches the controller is further configured to display on the video monitor a position of the probe relative to the electro-anatomic geometry (see [0025], [0090], [0096], and [0104]).  
Regarding claim 8, Flaherty et al. teaches the controller is configured to display the thermal map using a plurality of colors (see [0096] and [0104]).
Regarding claim 9, Flaherty et al. teaches a difference in temperature between a first location on the thermal map and a second location on the thermal map is indicated by a gradient in color (see [0104]).
Regarding claim 10, Flaherty et al. teaches the controller is configured to overlay numeric temperature values on the thermal map (see [0025], [0096], and [0104]).
Regarding claim 11, Werneth et al. teaches the controller is further configured to trigger an alarm when a temperature of the esophagus falls outside a preset range of 
Regarding claim 12, O’Sullivan discloses a method of monitoring luminal esophageal temperatures in a patient, comprising: 
receiving, at a controller (34), signals from both a plurality of electrodes (70) carried by a probe (112) (see [0039]) inserted into an esophagus of the patient and a plurality of temperature sensors carried by the probe (see [0062]-[0063]), wherein the probe has a fixed outer diameter (see Figures 1-2 and [0057]); and
generating, via the controller, an electro-anatomic geometry of the esophagus based at least in part on the signals received from the plurality of electrodes carried by the probe (see [0027], [0037], and [0068]).
It is noted O’Sullivan does not specifically teach the monitor is a video monitor or the steps of generating, via the controller a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors carried by the probe and outputting to a video monitor, via the controller, a combined graphical representation of the thermal map of the esophagus and the electro-anatomic geometry of the esophagus.  However, Werneth et al. teaches the monitor is a video monitor (see [0084]). Flaherty et al. teaches generating, via the controller a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors carried by the probe (see [0025], [0096], and [0104]) and outputting to a video monitor, via the controller, a combined graphical representation of the thermal map of the esophagus and the electro-anatomic geometry of the esophagus 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of O’Sullivan to include a monitor that is a video monitor, as disclosed in Werneth et al., so as to view the anatomic and thermal maps dynamically.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of O’Sullivan to include generating, via the controller a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors carried by the probe and outputting to a video monitor, via the controller, a combined graphical representation of the thermal map of the esophagus and the electro-anatomic geometry of the esophagus, as disclosed in Flaherty et al., so as to provide information representing current temperature, an average of temperature over time, peak or maximum temperature over time, historic temperature information, and combinations of these (see Flaherty et al.: [0025]).
Regarding claim 13, Flaherty et al. teaches the thermal map is overlaid on the electro-anatomic geometry (see [0025], [0096], and [0104]).  
Regarding claim 14, O’Sullivan discloses the electro-anatomic geometry comprises a three-dimensional electro-anatomic geometry (see [0027] and [0037]).
Regarding claim 15, Werneth et al. teaches outputting to the video monitor, via the controller, a position of the probe relative to the electro-anatomic geometry (see 
Regarding claim 16, Werneth et al. teaches the controller triggering an alarm when a temperature of the esophagus falls outside a preset range of values (see [0061]). Flaherty et al. teaches the controller triggering an alarm when a temperature of the esophagus falls outside a preset range of values (see [0026] and [0167]-[0169]).
Regarding claim 17, O’Sullivan discloses a system for monitoring luminal esophageal temperatures in a patient, comprising: 
a probe (112) adapted to be inserted into an esophagus of the patient, the probe extending between a proximal end and a distal end and having a fixed outer diameter (see Figures 1-2 and [0057]); 
a plurality of location sensors (see [0039] and [0068]) and a plurality of temperature sensors disposed on the probe (see [0062]-[0063]); 
a monitor (see Figure 1 and [0027]); and 
a controller in communication with the probe and the monitor and configured to: 
receive signals from the plurality of location sensors and the plurality of temperature sensors (see [0039], [0062], and [0068]); and
generate an electro-anatomic geometry of the esophagus based at least in part on the signals received from the plurality of location sensors (see [0027], [0037], and [0068]).
It is noted O’Sullivan does not specifically teach the monitor is a video monitor or the controller being configured to generate a thermal map of the esophagus based at 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Sullivan to include a monitor that is a video monitor, as disclosed in Werneth et al., so as to view the anatomic and thermal maps dynamically.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Sullivan to include a controller configured to generate a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors and display on the video monitor a combined graphical representation of the thermal map of the esophagus and the electro-anatomic geometry of the esophagus, as disclosed in Flaherty et al., so as to provide information representing current temperature, an average of temperature over time, 
Regarding claim 18, Flaherty et al. teaches the thermal map is overlaid on the electro-anatomic geometry (see [0025], [0096], and [0104]).  
Regarding claim 19, O’Sullivan discloses the anatomic map comprises a three-dimensional electro-anatomic geometry (see [0027] and [0037]).
Regarding claim 20, O’Sullivan discloses the plurality of location sensors comprises a plurality of electrodes (see [0043] and [0068]).
Regarding claim 21, O’Sullivan discloses the plurality of location sensors comprises a plurality of magnetic sensors (see [0043], [0064]-[0065], and [0068]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 5-11, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 11, 13, and 17-20 of U.S. Patent No. 10,188,201 B2. 

The limitations of present claims 2-3, 17-18, and 20 are completely recited in reference independent claims 1 and 20.
Present claim 5 is analogous to reference claim 2.
Present claim 6 is analogous to reference claim 4.
Present claim 7 is analogous to reference claim 7.
Present claim 8 is analogous to reference claim 17.
Present claim 9 is analogous to reference claim 18.
Present claim 10 is analogous to reference claim 19.
Present claim 11 is analogous to reference claims 11 and 13.

Claims 2-5, 7, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 13, and 19 of U.S. Patent No. 9,131,853 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are fully anticipated by the reference claims.
The limitations of present claims 2-4 and 17-20 are completely recited in reference independent claims 1 and 13.
Present claim 5 is analogous to reference claim 19.
Present claim 7 is analogous to reference claim 8.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9,131,853 B2 in view of Panescu et al.

The reference patent describes location sensors that are electrodes and not magnetic sensors as claimed. However, Panescu et al. teaches a plurality of location sensors comprises a plurality of magnetic sensors (see [0009] and [0036]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of the reference patent to include location sensors that are magnetic sensors, as disclosed in Panescu et al. because magnetic sensors for detecting location are among a handful of well-known modalities (e.g. ultrasound, electric, magnetic, electromagnetic, wireless, etc.) readily available to one skilled in the art (see Panescu et al.: [0036]).

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of O’Sullivan, Werneth, or Flaherty teach the limitations “a controller… configured to: receive signals from the plurality of electrodes and generate an electro-anatomic geometry of the esophagus therefrom” and the “combined graphical representation of the thermal map of the esophagus and the electro-anatomic geometry of the esophagus”. The Examiner respectfully disagrees and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791